Judgment of resentence, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered March 29, 2012, resentencing defendant to an aggregate term of 15 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]).
We perceive no basis for reducing the term of postrelease supervision. Concur — Sweeny, J.E, Andrias, Freedman, Richter and Clark, JJ.